Citation Nr: 1026588	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right 
ankle injury.

2. Entitlement to service connection for back arthritis, to 
include as secondary to residuals of a right ankle injury.

3. Entitlement to service connection for arthritis of both 
shoulders, to include as secondary to residuals of a right ankle 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1974 to May 1976.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 2010, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case, and the 
Board is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2009).  Notably, his service treatment records (STRs) 
appear to be incomplete.  The National Personnel Records Center 
(NPRC) forwarded his May 1974 service entrance examination report 
for association with his claims file, but indicated it had no 
information as to where additional treatment records might be 
located.  See October 2005 response from NPRC.  In such 
circumstances, VA has a well-established heightened duty to 
assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran alleges he first injured his ankle in service while 
in basic training at Fort Polk, Louisiana.  He did not seek 
treatment at that time, and subsequently reinjured his ankle in 
Fall 1974 while stationed at Fort Sill, Oklahoma.  He waited two 
weeks before seeking treatment because he initially thought that 
it was just a sprain.  After an X-ray showed a spiral fracture, 
he was placed in a cast for three weeks.  The Veteran states his 
ankle was casted three times altogether during his service, and 
that he was given an ankle brace to wear by the Neckarsulm 
medical facility while stationed in Badenerhof Kaserne, Germany 
because he kept spraining his right ankle.  The Veteran further 
states he has continued to have problems with swelling and 
recurrent injury to the right ankle, most recently in 2005, as a 
result of his in-service right ankle injury.  See June 2010 
videoconference hearing transcript.

A review of the record shows that efforts were undertaken to 
locate treatment records from Fort Still, Oklahoma.  In January 
2008, the NPRC responded that no records from 1974 could be 
located for the Veteran.  However, no other searches for 
potential, alternate source records have been conducted.  In 
particular, it does not appear from the record that efforts have 
been made to secure the Veteran's service personnel records 
(which potentially could show limited duty/profile corroborative 
of the alleged injury), locate any available morning reports for 
the Veteran's units, or locate any treatment records from 
Badenerhof Kaserne, Germany.

The Veteran has also not been afforded a VA examination to 
identify the nature and likely etiology of his current right 
ankle disability.  Under 38 C.F.R. § 3.159(c)(4), an examination 
or opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  As noted 
above, the Veteran alleges his right ankle was injured in 
service.  His VA outpatient treatment records also show that he 
has been treated for symptoms related to the right ankle, 
including edema and residuals of a right ankle fracture.  Such 
evidence is sufficient to establish current disability.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also found 
that a Veteran is competent to provide testimony of cervical 
pain, since the symptom is capable of lay observation.  Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  As the record 
contains medical evidence of a current right ankle disability, 
allegations of injury during service, and credible lay statements 
that the Veteran has experienced pain and swelling in his right 
ankle since his discharge from service, the "low threshold" 
standard of McLendon is met and an examination for a medical 
advisory opinion is indicated.

The matters of entitlement to service connection for back 
arthritis and arthritis of both shoulders, both to include as 
secondary to residuals of a right ankle injury, are clearly 
inextricably intertwined with the matter of service connection 
for residuals of a right ankle injury.  Therefore, consideration 
of these matters must be deferred until the matter of service 
connection for residuals of a right ankle injury is resolved.  In 
this regard, the Board also notes that a revised version of 
38 C.F.R. § 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede aggravation 
of a nonservice-connected disease or injury by a service-
connected disease or injury unless the baseline level of severity 
is established by medical evidence.  The regulation further sets 
out the procedure for determining the extent of any aggravation.  
Attention of the RO is directed to these changes.  Moreover, the 
Veteran should have written notice of the new regulation.

Accordingly, the case is REMANDED for the following:

1. 	The RO should provide the Veteran 
written notice of the amendments to 38 C.F.R. 
§ 3.310(b), effective October 10, 2006.

2. 	The RO should request from the NPRC a 
copy of the Veteran's service personnel 
records to be associated with the claims 
file.  The RO should also forward an NA Form 
13055, Request for Information Needed to 
Reconstruct Medical Data, for the Veteran's 
completion.  Based on the information he 
provides, the RO should attempt to locate 
treatment/ alternate records from all 
identifiable sources, including morning 
reports from the Veteran's units and 
treatment records from the Neckarsulm medical 
facility in Badenerhof Kaserne, Germany.  
[The Board is aware that the U.S. Army 
installation at Badenerhof Kaserne, Germany 
is now closed; therefore, reasonable efforts 
should be made to identify where treatment 
records from its medical facility may have 
been transferred for storage after its 
closure.]

3. 	The RO should then arrange for the 
Veteran to be examined by an orthopedist to 
determine the nature and likely etiology of 
his current right ankle disability.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination, 
and any indicated studies or tests should be 
performed.  Based on a review of the record 
and examination of the Veteran, the examiner 
should provide opinions responding to the 
following questions:

(a) Does the Veteran have a right ankle 
disability entity and, if so, what is the 
proper diagnosis for such entity?

(b) If a current right ankle disability is 
diagnosed, is such disability, at least as 
likely as not, related to the Veteran's 
service, to include an alleged right ankle 
injury therein?  The response to this 
question should specifically address the 
allegation that a right ankle injury in 
service resulted in a weakened ankle, 
predisposing the Veteran to subsequent 
sprains/injury (and discussion whether the 
current right ankle disability found is 
consistent with the type of injury the 
Veteran alleges occurred in service).  

The examiner should explain the rationale for 
all opinions given.  

4. 	The RO should then re-adjudicate the 
claims (to include review of the claims of 
service connection for arthritis of the back 
and both shoulders, including as secondary to 
residuals of a right ankle injury, under 
38 C.F.R. § 3.310(b)).  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

